Citation Nr: 1714211	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-40 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability to include post-operative hallux valgus residuals.  

2.  Entitlement to service connection for a dental disability to include trauma residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right foot disability, a left foot disability, and a dental disability.  The Veteran appeared at a January 2016 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In June 2016, the Board remanded the claims to the RO for additional development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its June 2016 Remand, the Board determined that VA must attempt to obtain the Social Security Administration (SSA) records.  The Board requested that the RO attempt to obtain the Veteran's SSA records; make as many requests as are necessary to obtain relevant records, only end efforts if the records sought do not exist or further efforts to obtain the records would be futile; document all negative responses; and if no records are available, the record must indicate that and the Veteran should be notified.  

The September 2016 supplemental statement of the case states that "information received from Social Security Administration on July 22, 2016, shows you were awarded benefits based on age and not due to disability."  The Veteran's actual Social Security Administration documentation was neither requested nor incorporated into the record.  

The RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The report of the November 1966 physical examination for service separation states that the Veteran complained of corns on the feet.  On physical evaluation, the examiner noted that the Veteran exhibited foot abnormalities including calluses on "the heads of [indecipherable] metatarsals."  

The report of an August 2016 VA foot examination states that the Veteran was diagnosed with hallux valgus of the right foot and the left foot.  The examining physician's assistant stated that there was no evidence of a complaint involving the feet or toes in the service medical records.  The examiner concluded that it was less likely as not (less than 50 percent probability) that the Veteran's bilateral foot condition was related to service.  The examiner neither noted the right and left foot abnormalities identified at the November 1966 physical examination for service separation nor commented upon the relationship, if any, between in-service foot abnormalities and the diagnosed recurrent right foot and left foot disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Clinical documentation dated after September 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed foot disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after September 2016.  

3.  Contact the Social Security Administration and request that documentation of the Veteran's award of benefits and copies of all records developed in association with the decision.

4.  Schedule the Veteran for a VA foot examination to assist in determining the nature and etiology of any identified foot disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all recurrent foot disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified foot disability had its onset during active service or is related to any incident of service, including the foot abnormalities identified at the November 1966 physical examination for service separation?  

5.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

